Citation Nr: 1103129	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-24 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left 
knee disability, diagnosed as patellofemoral degenerative disease 
with chondromalacia.

2.  Entitlement to a rating in excess of 10 percent for a right 
knee disability, diagnosed as patellofemoral degenerative disease 
with chondromalacia.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Gerard-Brady, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January to September 1973.

This matter is on appeal from decisions in March and July, 2007, 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The Veteran was scheduled to testify at a videoconference hearing 
with the Board in May 2009.  However, an April 2009 letter from 
the Veteran's representative indicated his intent to withdraw 
this request.  Accordingly, there is no prejudice to the Veteran 
in this regard. 

In a statement received in August 2009, the Veteran, through his 
attorney, presented argument on the issue of entitlement for an 
increased rating for tinea versicolor.  That issue is not 
presently on appeal.  As such, the issue of entitlement to a 
disability rating in excess of 60 percent for tinea versicolor is 
referred to the RO for proper appellate consideration.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2010).  In this case, the Board determines that further 
development is necessary before the merits of the claims may be 
addressed.

Specifically, in October 2008, the Veteran submitted a statement 
indicating that his bilateral knee disorder had progressively 
gotten worse.  This contention was supported by a series of newly 
submitted VA treatment records, indicating that he underwent an 
arthroscopic meniscectomy in June 2009.  However, the RO took no 
steps to determine whether a new VA examination was appropriate.  

The Board determines that, given the Veteran's contentions that 
his knees are worse than they were at the time of his most recent 
VA examination in January 2007, in addition to the material 
changes likely to result from any surgical procedure to his knee, 
a new VA examination is necessary in order to ascertain the 
current extent of his bilateral knee disability.  See Snuffer v. 
Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); cf. VAOPGCPREC 11-95 (April 7, 1995).

Moreover, the Board notes that the VA treatment records from June 
2009, as referenced above, were submitted since the most recent 
supplemental statement of the case and did not include a waiver.  
Generally speaking, when any pertinent evidence is submitted by 
the Veteran or his representative to the Board, this evidence 
must be referred to the agency of original jurisdiction for 
review, unless such review is waived by the Veteran or his 
representative.  38 C.F.R. § 20.1304(c) (2010).  Therefore, a 
remand is warranted on this basis as well.  See also 38 C.F.R. §§ 
19.31, 19.37 (2010).

Finally, with regard to the Veteran's claim for TDIU, the Board 
finds that this claim is inextricably intertwined with his 
bilateral knee claim, as a change in rating may impact a TDIU 
claim.  As such, they must be considered together, and thus a 
decision by the Board on the Veteran's TDIU claim would at this 
point be premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see 
also Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, the 
Board concludes that a VA examination is also necessary to 
ascertain the current extent of the Veteran's service-connected 
disabilities affect his unemployability.  

Accordingly, the case is REMANDED for the following action:

1. Acquire any treatment records that may be 
available from the VA Central Arkansas 
Healthcare System in Little Rock, Arkansas, 
since July 2008.  Any private treatment 
records relating to the Veteran's bilateral 
knee disorder that has not been associated 
with the claims file should also be 
associated with the record after obtaining 
his authorization.  

2.  Schedule the Veteran for new VA 
orthopedic examination to determine the 
current nature and severity of his bilateral 
knee disability.  The claims folder must be 
made available to and reviewed by the 
examining physicians.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.

Following the examination, the examiner 
should address the following:

a) Describe all symptoms caused by the 
service-connected bilateral knee disability, 
as well as the severity of each symptom.  In 
this regard, range of motion studies should 
be conducted and the examiner should also 
address whether either knee exhibits weakened 
movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
loss due to any weakened movement, excess 
fatigability, or incoordination.  

Additionally, the examiner should express an 
opinion on whether pain could significantly 
limit functional ability during flare-ups or 
when either knee is used repeatedly over a 
period of time.  This determination should 
also, if feasible, be portrayed in terms of 
the degree of additional range of motion loss 
due to pain on use or during flare-ups.

b) The examiner should state whether there is 
any instability/subluxation of either knee 
and if so, the severity of such should be 
described as slight, moderate, or severe.

c) The examiner should also state whether 
there is any cartilage, semilunar, 
dislocated, with frequent episodes of 
locking, pain, and effusion into the joint.

The examiner must provide a comprehensive 
report by including a complete rationale for 
all opinions and conclusions reached and 
citing the objective medical findings leading 
to the conclusions.

3.  Schedule the Veteran for a VA examination 
to determine whether, without regard to his 
age or the impact of any nonservice-connected 
disabilities, it is at least as likely as not 
(i.e. a 50 percent probability or greater) 
that his service-connected disabilities, 
either alone or in the aggregate, render her 
unable to secure or follow a substantially 
gainful occupation.

A copy of the entire claims file should be 
made available to the examiner in conjunction 
with the examination.

All opinions are to be accompanied by a clear 
rationale consistent with the evidence of 
record.  If the requested opinion cannot be 
made without resorting to speculation, the 
examiner must state this and specifically 
explain why such opinion cannot be provided 
without resort to speculation.


4.  After completing the above, and any other 
development deemed necessary, the Veteran's 
service connection claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



